Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for touch weight adjustment mechanism for a keyboard device including a plurality of keys, which is configured to adjust touch weight of an associated one of the keys, comprising: 
an adjustment spring formed by a coil spring and configured to cause a tensile force thereof to act on the key, thereby increasing the touch weight of the key; 
an adjustment shaft formed in a rod shape and configured to be movable in a lengthwise direction thereof by being operated for rotation; and 
a rotary connection member provided so as to connect between one end of the adjustment spring and one end of the adjustment shaft, which are closest to each other, and configured such that a spring-side connecting portion thereof connected to the adjustment spring and a shaft-side connecting portion thereof connected to the adjustment shaft are rotatable relative to each other.
There are many touch weight arrangements for a keyboard device, some cited in the form 892 in this action, but only a few that have adjustment mechanisms. The closest related prior art is Fauser (U. S. Patent 3,026,760). Instead of an adjustable cylinder with a spring at one end, Fauser teaches a screw through a spring shown in figure 1.  Other forms of adjustable touch weight mechanisms are Link (U. S. Patent 2,764,907) and Swanson (U. S. Patent 2,466,511).  These references teach adjustable touch weight mechanisms, but not the limitations of claim 1. 

Claims 2-7 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837
January 19, 2020